Appleton, C. J.
The plaintiff, a hackman, carrying passengers to the defendants’ depot, was injured in stepping from his carriage into a cavity in the platform built and occupied by them. The jury have found that the plaintiff was without fault, and that the injury he sustained was occasioned solely by the neglect and want of ordinary care of the defendants in having their platform in an unsafe and dangerous condition.
The defendant corporation is bound to make the approaches over their own premises to their depot safe and convenient for passengers. They are bound to keep their platforms and landing-places safe and convenient for all who make use of their cars as a means of conveyance. Knight v. P. S. & P. R. R. Co., 56 Maine, 505. They would be liable in damages for any injury occasioned by their neglect to any passenger who, on his part, was without fault. This is conceded by the able counsel for the defendants.
But the railroad corporation is bound not merely to keep these platforms safe for their passengers, but for all who have rightful *188occasion to use them. This obligation, arising from their public character and the duties resulting from their acceptance of a charter from the State, exists as to all rightfully upon their premises.
The hackman, conveying passengers to a railroad depot for transportation, and aiding them to alight upon the platform of the corporation, is as rightfully upon the same as the passengers alighting. It would be absurd to protect the one from the consequences of corporate negligence and not the other. The hackman is there in the course of his business ; but it is a business important to and for the convenience and profit of the defendants. The general principle is well settled, that a person injured, without neglect on his part, by a defect or obstruction in a way or passage over which he has been induced to pass, for a lawful purpose, by an invitation express or implied, can' recover damages for the injury sustained against the individual so inviting and being in fault for the defect. Barrell v. Black, 56 Maine, 498; Carleton v. Franconia Iron & Steel Company, 99 Mass. 216.
It is objected that the defendants built the platform within the limits of the public highway. But it is no answer to the plaintiff, when seeking compensation for the consequences of their neglect, that they have trespassed upon the rights of the public. They have built the platform and used it. Them passengers and those having rightful occasion to be upon it are there by their invitation, and they are responsible for its condition.
It may be that the city of Portland might be liable for a nuisance within the limits of their public highways, erected and maintained by the defendant corporation. But if so, the city would have the right of reclamation against those creating the nuisance. Portland v. Biohardson, 54 Maine, 46. Much more, then, could the party injured maintain his action directly against the corporation causing the injury. Exceptions overruled.
KeNT, .Walton, DickeesoN, Baerows, Tapley, JJ., concurred.